Attorney(s) Case 1:19-cv-00059-DNH-CFH Document4 Filed 01/28/19 Page1of1
Index # 1:19-cv-00059-DNH-CFH

Purchased/Filed: January 16, 2019 AFFIDAVIT OF SERVICE
STATE OF NEw YORK

Court: U. S. District

County/District: Northern Dist.

Disability Rights *:

Received

 

Disability Rights New York

vs
Andrew M. Cuomo, in his Official capacity and Roann M. Destitio, in her official capacity
Defendant(s)/Respondent(s)

 

 

 

 

STATE OF NEW YORK COUNTY OF ALBANY
Christopher Warner _ being duly sworn deposes and says deponent is not a party herein,
is over the age of eighteen years and resides in the State of New York. That on January 18, 2019 at 12:55 pm
at NYS Capital Bldg., Albany, NY deponent did serve the following :

 

 

(Address where service was accomplished.)

Summons in a Civil Action

 

on: Andrew M. Cuomo, Governor of the State of New York

 

Defendant (herein called recipient) therein named. ss:

 

#1 INDIVIDUAL By delivering a true copy of each to said recipient personally; deponent knew the person served to be the person described as said
person therein.

 

#2 CORP A corporation, by delivering thereat a true copy of each to Denise Gagnon
, personally, deponent knew said corporation so served to be the corporation, described in same as said recipient and knew said
individual to be Authorized Agent thereof.

 

Service was made in the following manner after your deponent was unable, with due diligence, to serve the defendant in person, including an effort to reach
the defendant by telephone, (if such telephone number was available) and an attempt to locate the defendant’s place of employment.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#3 SUITABLE
AGE PERSON By delivering a true copy of each to ; : es aperson of suitable age and discretion who agreed to
accept on behalf of the party.. Said premises is recipient's: { ] actual place of business [ ] dwelling house (usual place of abode).
poe By affixing a true copy of each to the door of said premises, which is recipient's [ ] actual place of business [ ] dwelling house (usual
Oo place of abode) within the state.
#5 MAILING On deponent completed service under the last two sections by depositing a copy of the
COPY above listed documents to the above address in a First Class postpaid properly addressed plain envelope marked “Personal and
CO Confidential” in an official depository under the exclusive care and custody of the United States Post Office in the State of New York.
The outside of the envelope did not include a return address or indicate that the communication was from an attorney.
Deponent called at the aforementioned address on the following dates and times:
on the day of at
on the day of at
on the day of at
on the day of at
on the day of at
#6 DESCRIPTION A description of the person served is as follows:
Sex Female Color of skin White _ Hair__Brown __ Approx.Age _36 - 50 Yrs. Approx.Height _5' 4" - 5' 8"
(use with #1,20r3) | Approx. weight _131-160 Lbs, _ Other
#7 WIT. FEES . . , a
the authorizing traveling expenses and one day's witness fee was paid (tendered) to the recipient.
#8 NON MIL To the best of my knowledge and belief, said person was not presently in military service of the United
States Government or on active duty in the military service in the State of New York at the time of
service.
Sworn to before me on this
22nd d&loh Januagn2019 ()
T
NOU Stun rene oe
“| Notary Public — Q- , UC
YVONNE STRAIN Sonor Warner
NOTARY PUBLIC, State of New York .
oi sTe314054, Schenectady Invoice-Work Order # 1902674

Commission Expires November 3, 2022 Attorney File # RE: Disability v. Cuomo
